                                              ORDER

       This matter is before the court on defendants’ motion to seal this case from public view.

The motion, which was unaccompanied by a required memorandum, purports also to incorporate

by reference another document styled “motion for extraordinary relief” which is not filed

separately on the docket, and is, therefore, not properly before the court.

       In so far as the motion to seal itself is concerned, defendants have offered no rational, much

less factual, basis or legal authority for doing so under the circumstances of this case. Indeed, as

noted, the motion is not just unaccompanied by a memorandum, it is contrary to existing authority.

For example, the Fifth Circuit has instructed that a district court's “discretion to seal the record of

judicial proceedings is to be exercised charily... The party seeking to overcome the presumption

of public access bears the burden to show that its privacy interests outweigh the presumption, and

the court should construe any doubt in favor of disclosure.” DOUGLAS MENDOZA, ET AL. v.

DOYLE INTERNATIONAL LOUISIANA, LLC, ET AL. Additional Party Names: Barbecue, LLC,

Doyle Int'l, Inc., First NBC Bank, Frank Simoncioni, Fred Beebe, Jason Coleman Doyle, John

Moak, Steve Gingrich, Sugacane's Blues, No. CV 17-437-BAJ-EWD, 2019 WL 5391389, at 2

(M.D. La. Oct. 22, 2019).
         There exists a general right to inspect and copy judicial records and documents which

serves to “promote trustworthiness of the judicial process, to curb judicial abuses, and to provide

the public with a more complete understanding of the judicial system, including a better perception

of fairness.” In re N. Bay Gen. Hosp., Inc., 404 B.R. 429, 437–38 (Bankr. S.D. Tex. 2009) (citing

SEC v. Van Waeyenberghe, 990 F.2d 845, 849 (5th Cir. 1993)).1

         Further, the party seeking sealing of the public record bears the burden of showing good

cause for that kind of restriction. Fed. R. Civ. P. 26(c)(1). The burden of proof requires particular

and specific demonstration of fact as distinguished from stereotyped and conclusory statements.

In re Terra Int'l, 134 F.3d 302, 306 (5th Cir. 1998).2 The movant has not met that burden.

         Based on the forgoing and the reasons aptly cited in the response to the motion to seal, the

motion is hereby denied.

      SO ORDERED this, the 6th day of November, 2019.


                                                      /s/ Jane M. Virden_______________________
                                                      UNITED STATES MAGISTRATE JUDGE




1
  L.U. Civ. R. 79(a); Mangal v. City of Pascagoula, Jackson Cty., MS, No. 1:19CV232-LG-RHW, 2019 WL 4060342,
at 1 (S.D. Miss. Aug. 28, 2019).
2
  U.S. ex rel. King v. Solvay S.A., 2013 WL 820498, at 2 (S.D. Tex. Mar. 5, 2013); United States v. Talco Contractors,
Inc., 153 F.R.D. 501, 513 (W.D.N.Y. 1994) (“Good cause must be established and not merely alleged.”); Gee v.
Women's Health Care Ctr., No. MC 18-4793, 2019 WL 2617109, at 4 (E.D. La. June 25, 2019).
